UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number:000-27131 TRANSFER TECHNOLOGY INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) DELAWARE 88-0381258 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 2240 Twelve Oaks Way, Suite 101-1, Wesley Chapel, Florida33544 (Address of Principal Executive Office) (Zip Code) (813) 388-6891 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):N/A since the registrant is neither required nor permitted to post Interactive Data Files. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes X No The registrant has 240,663,748 shares of common stock outstanding at August 22, 2011. - 1 - PART I – FINANCIAL INFORMATION Item 1.Financial Statements. TRANSFER TECHNOLOGY INTERNATIONAL CORP. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 Page Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 (unaudited) 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 through 18 - 2 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATIONAND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Other assets FIXED ASSETS Equipment, net of accumulated depreciation of $2,418 and $2,015, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Derivative liability Convertible notes and notes payable Related party loans Total current liabilities STOCKHOLDERS'DEFICIT Common stock, par value $.001 per share; 250,000,000 shares authorizedin2011 and 2010 and 231,163,748 and 116,163,748 outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS'DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, FOR THE SIX MONTHS ENDED JUNE 30, (Restated) (Restated) REVENUES Net sales $ Cost of sales Gross Profit(Loss) COSTS AND EXPENSES Selling, general and administrative Total costs and expenses LOSS BEFORE OTHER INCOME (LOSS) OTHER INCOME (LOSS) Interest expense ) ) ) Other expense ) Total other income (loss) (LOSS) BEFORE PROVISON FOR INCOME TAX ) PROVISION FOR INCOME TAX - NETLOSS $ ) $ ) $ ) $ ) NETLOSS PER COMMON SHARE - BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE OUTSTANDING SHARES OF COMMON STOCK - BASIC AND DILUTED The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - TRANSFER TECHNOLOGY INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion of debt discount - Stock issued for services Changes in Certain Assets and Liabilities Increase (decrease) accounts payable Increase (decrease) in accrued expenses ) ) Increase (decrease) in derivative liability - Net cash(used in)operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from officer loans - Payments on officer loans ) - Proceeds from convertible and promissory notes payable Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) ) CASH- BEGINNING OF PERIOD CASH - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash Paid during the Year: Interest Expense $
